FILED
                                                                    DIV 1
                                                   COURT OF APPEALS
                                                             WASHRIGia,,1
                                                    STATE OF
                                                                        145
                                                     2011 RIG 21 MI 10:




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,                     )      No. 72734-6-1

                   Respondent, )
                               )                ORDER DENYING MOTION
             v.                )                FOR RECONSIDERATION
                               )                AND WITHDRAWING AND
YUSUF HAISE SHIRE,             )                SUBSTITUTING OPINION

                          Appellant.     )

       Appellant Yusuf Haise Shire filed a motion to reconsider the opinion filed

on January 30, 2017. Respondent State of Washington filed an answer to the

motion. The panel has determined that the motion should be denied, but the

opinion filed on January 30, 2017 shall be withdrawn and a substitute opinion

filed. Now, therefore, it is hereby

       ORDERED that appellant's motion for reconsideration is denied and the

opinion filed on January 30, 2017 shall be withdrawn and a substitute opinion

shall be filed.

       DATED this   9,16*day of PW,30                      , 2017.
                                                                             FILED
                                                                     COLM OF APPEALS DPI I
                                                                      STATE OF WASHINGTOI:

                                                                     2011hUG 21 111-1 S: 54




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

STATE OF WASHINGTON,                             No. 72734-6-1

                          Respondent,

                 V.                              UNPUBLISHED OPINION

YUSUF HAISE SHIRE,

                          Appellant.             FILED: August 21, 2017

       SCHINDLER, J. — The State charged Yusuf Haise Shire and Mohamed Ibrahim

with assault of Mardillo Barnes, Vincent Williams Jr., and Berket Kebede in the first

degree while armed with a firearm and unlawful possession of a firearm in the first

degree. The jury convicted Shire of three counts of the lesser included offense of

assault in the second degree while armed with a firearm and unlawful possession of a

firearm in the first degree. Shire contends he is entitled to dismissal of the convictions

because double jeopardy barred the second trial. In the alternative, Shire seeks

reversal on the grounds that the court erred in denying his motion to suppress custodial

statements and his request for a material witness warrant. Shire also claims his

attorney provided ineffective assistance of counsel by failing to timely request a material

witness warrant. In the linked case, State v. Ibrahim, No. 72753-2-1 (Wash. Ct. App.

Aug. 21, 2017), we considered and rejected the argument that double jeopardy barred
No. 72734-6-1/2

retrial and that the court erred in denying the request to issue a material witness

warrant. We also reject Shire's argument that the court erred in denying the motion to

suppress and conclude Shire does not meet his burden of showing ineffective

assistance of counse1.1 We affirm the jury convictions but remand to correct a

scrivener's error in the judgment and sentence.

Motion to Suppress Custodial Statements

         Shire contends the court erred by admitting custodial statements he made to

police. Shire asserts the statements were made in response to custodial interrogation.

The State asserts the statements were not the result of an interrogation.

         Under the Fifth Amendment, Inio person shall be.. . compelled in any criminal

case to be a witness against himself." U.S. CONST. amend. V. In Miranda v. Arizona,

384 U.S. 436,473-74, 86 S. Ct. 1602, 16 L. Ed. 2d 694(1966), the Supreme Court

adopted "[p]rocedural safeguards" to protect the privilege and require warnings before

questioning an individual in custody.2 If an individual invokes his right to remain silent,

the police must cease questioning. Miranda, 384 U.S. at 473-74; State v. Cross, 156
Wash. 2d 580, 619, 132 P.3d 80 (2006). However, statements made "freely and

voluntarily" are not barred by the Fifth Amendment. Miranda, 384 U.S. at 478.

         Confessions remain a proper element in law enforcement. Any statement
         given freely and voluntarily without any compelling influences is, of course,
         admissible in evidence. The fundamental import of the privilege while an
         individual is in custody is not whether he is allowed to talk to the police


         1 The facts are more fully set forth in the linked case, Ibrahim, No. 72753-2-I, and will be repeated
 only as necessary.
         2 The police must clearly inform the suspect

         that he has the right to remain silent, that anything he says can be used against him in a
         court of law, that he has the right to the presence of an attorney, and that if he cannot
         afford an attorney one will be appointed for him prior to any questioning if he so desires.
.Miranda, 384 U.S. at 478-79.


                                                      2
No. 72734-6-1/3

        without the benefit of warnings and counsel, but whether he can be
        interrogated. There is no requirement that police stop a person who
        enters a police station and states that he wishes to confess to a crime, or
        a person who calls the police to offer a confession or any other statement
        he desires to make. Volunteered statements of any kind are not barred by
        the Fifth Amendment and their admissibility is not affected by our holding
        today.

Miranda, 384 U.S. at 478.

        In Rhode Island v. Innis, 446 U.S. 291, 100 S. Ct. 1682, 64 L. Ed. 2d 297(1980),

the Supreme Court addressed the meaning of "interrogation" under Miranda. The Court

concluded "interrogation" under Miranda "refers not only to express questioning, but

also to any words or actions on the part of the police. .. that the police should know are

reasonably likely to elicit an incriminating response from the suspect." Innis, 446 U.S. at

301.3

                We conclude that the Miranda safeguards come into play whenever
        a person in custody is subjected to either express questioning or its
        functional equivalent. That is to say, the term "interrogation" under
        Miranda refers not only to express questioning, but also to any words or
        actions on the part of the police (other than those normally attendant to
        arrest and custody) that the police should know are reasonably likely to
        elicit an incriminating response from the suspect.

Innis, 446 U.S. at 300-01;4 see also In re Pers. Restraint of Cross, 180 Wash. 2d 664, 685,

327 P.3d 660(2014). In determining whether any words or actions of the police are

reasonably likely to elicit an incriminating response, we focus "primarily upon the

perceptions of the suspect, rather than the intent of the police." Innis, 446 U.S. at 301;

see also Cross, 180 Wash. 2d at 685; State v. Sargent, 111 Wash. 2d 641, 651, 762 P.2d

1127(1988).




        3 Footnote   omitted.
        4   Footnote omitted.


                                            3
No. 72734-6-1/4

         We review a trial court's findings of fact following a CrR 3.5 hearing for

substantial evidence and review de novo whether the findings support the conclusions

of law. State v. Radcliffe, 164 Wash. 2d 900, 907, 194 P.3d 250(2008); State v.

Broadawav, 133 Wash. 2d 118, 131, 942 P.2d 363(1997); State v. Duncan, 146 Wash. 2d
166, 171,43 P.3d 513(2002). In determining if police engaged in "interrogation" for

Miranda purposes,"we defer to the trial court's findings of fact but review its legal

conclusions from those findings de novo." Cross, 180 Wash. 2d at 681. Unchallenged

findings of fact are verities on appeal. State v. Lorenz, 152 Wash. 2d 22, 30, 93 P.3d 133

(2004).

         There is no dispute Shire was in custody. The unchallenged findings of fact

state:

                 1.     THE UNDISPUTED FACTS: The defendants were stopped
         in a white 1996 Toyota Camry at approximately 1:40 AM on May 18, 2013
         after ... Seattle Police Department officers learned that the Toyota Camry
         that was suspected to be involved in a shooting that had just occurred.
         After a felony stop was conducted by several Seattle Police Department
         officers, all of the occupants were ordered out of the Camry.

         There is no dispute Officer Shelley San Miguel read Shire his Miranda rights.

Shire stated he understood his rights and "he did not want to speak about the shooting."

The unchallenged findings establish Officer San Miguel did not ask Shire any questions.

The unchallenged findings of fact state:

                Officer Shelley San Miguel arrived at the location of the stop just as
         defendant Shire was being removed from the vehicle. The officer
         contacted defendant Shire, placed him into handcuffs, and walked him
         back to Officer Elias's patrol vehicle. There, the [officer] apprised
         defendant Shire of his Miranda warnings. Defendant Shire indicated that
         he understood, and advised the officers that he did not want to speak
         about the shooting. He was not asked any further questions about the
         incident.




                                               4
No. 72734-6-1/5

       But the unchallenged findings of fact establish that "Officer San Miguel did,

however, inform defendant Shire of the reason for his arrest." Officer San Miguel told

Shire that "the vehicle was a possible suspect vehicle in an incident a few blocks away"

and that "we had stopped the vehicle and were detaining all the occupants inside while

we conduct an investigation." Shire "then stated that he was not involved in anything

and had just been picked up by his friends."

       Officer San Miguel was the only witness to testify at the hearing on the

admissibility of the custodial statements made by Shire. Officer San Miguel testified

that the statement she made to Shire about"why he was being stopped" was not

"framed... as a question."

       The State argued the statements were admissible. The State asserted the

testimony established Officer San Miguel read Shire his Miranda rights and Shire

exercised his right not "to answer any of the questions." And "after that point," all Officer

San Miguel did was inform Shire of "the reason for his arrest."

              All the Officer did after that point was inform Mr. Shire the reason
      for his arrest; that being that they were investigating some suspicious
      circumstances involving a shooting. And as the Officer noted, that
      statement[]wasn't intended to — intended to elicit a response, it wasn't a
      question. It certainly wasn't coerced in any manner. And — and really,
      the Officer didn't believe that there was going to be any response made by
      Mr. Shire to that statement.

       Shire's attorney argued the question of whether the statement of Officer San

Miguel was interrogation is an objective not a subjective determination.

      Innis clearly defines interrogation under Miranda as not only express
      questioning, but also words or actions on the part of the police that the
      police should know are reasonably likely to elicit an incriminating response
      from the suspect. The latter portion of this definition focuses primarily on
      the perceptions of the suspect rather than the intent of the police. ...




                                             5
No. 72734-6-1/6

      [T]he standard is an objective one, focusing on what the officer knows or
      ought to know will be the result of his words and acts. The subjective
      intentions of the officer are not at issue.

       The court ruled Shire was not subject to interrogation and the statements he

made were admissible.

               When it comes to the statements of Mr. Shire to Officer San Miguel,
       the issue here is whether Officer San Miguel's statement basically
       articulating for Mr. Shire the reason for his detention, whether or not that is
       objectively designed to elicit statements in violation of Miranda. In this
       particular case I think the statements were innocuous, they were
       informative only, they weren't intended or designed, or objectively
       requiring a response on behalf of Mr. Shire.

       The written conclusions of law state, in pertinent part:

              Statements by Defendant Yusuf Shire: When defendant Shire was
       taken into custody, he was appropriately apprised of his Miranda warnings
       and exercised his right to remain silent. Defendant Shire was not
       questioned thereafter. Officer San Miguel, however, did make an
       innocuous statement about the reason for the arrest. This statement was
       not a question, nor was it intended to elicit a response from defendant
       Shire. As a result, defendant Shire's statement made in response does
       not implicate the protections afforded by Miranda. Defendant Shire's
       response was spontaneously and voluntarily made and is admissible for
       CrR 3.5 purposes.

       Shire challenges the conclusion of law on the grounds that the court erred in

focusing on Officer San Miguel's subjective intent rather than on the objective

determination of whether Officer San Miguel should have known that telling Shire why

he was under arrest was likely to elicit an incriminating response. The record does not

support Shire's argument.

       The written conclusions of law specifically incorporate by reference the "oral

findings and conclusions." The court's oral ruling clearly shows the court applied the

correct standard in determining whether Officer San Miguel's statement was objectively

likely to elicit an incriminating response. The court expressly states that it considered


                                             6
No. 72734-6-1/7

"whether Officer San Miguel's statement basically articulating for Mr. Shire the reason

for his detention, whether or not that is objectively designed to elicit statements in

violation of Miranda."5 The court ruled the officer's statements "were informative only,

they weren't intended or designed" to "objectively" require a response from Shire. The

record also does not support the argument that telling Shire why he was under arrest

was reasonably likely to elicit an incriminating response.

       Because the court used an objective standard in concluding Shire's statement to

Officer San Miguel was not the product of interrogation, the court did not err in admitting

the statement Shire made to police. See United States v. Crisco, 725 F.2d 1228, 1232

(9th Cir. 1984).

Ineffective Assistance of Counsel

       Shire contends his attorney provided ineffective assistance of counsel by failing

to timely request a material witness warrant for Kebede.

       The Sixth Amendment to the United States Constitution and article 1, section 22

of the Washington Constitution guarantee the right to effective assistance of counsel.

Strickland v. Washington, 466 U.S. 668, 685-86, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984); State v. Grier, 171 Wash. 2d 17, 32, 246 P.3d 1260 (2011).

       We review claims of ineffective assistance of counsel de novo. State v.

Sutherbv, 165 Wash. 2d 870, 883, 204 P.3d 916(2009). "Ineffective assistance of counsel

is a fact-based determination, and we review the entire record in determining whether a

defendant received effective representation at trial." State v. Carson, 184 Wash. 2d 207,

215-16, 357 P.3d 1064(2015); Grier, 171 Wash. 2d at 34.



       5 Emphasis added.



                                             7
No. 72734-6-1/8

       To prevail on a claim of ineffective assistance of counsel, the defendant must

show both (1)that defense counsel's representation was deficient and (2)that the

deficient representation prejudiced the defendant. Grier, 171 Wash. 2d at 32-33. If a

defendant fails to establish either prong, we need not inquire further. Strickland, 466
U.S. at 697; State v. Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563(1996).

      To establish deficient performance, Shire has the heavy burden of showing that

his attorney "made errors so serious that counsel was not functioning as the 'counsel'

guaranteed the defendant by the Sixth Amendment." Strickland, 466 U.S. at 687.

"Deficient performance is performance falling 'below an objective standard of

reasonableness based on consideration of all the circumstances.'" State v. Kyllo, 166
Wash. 2d 856, 862, 215 P.3d 177(2009)(quoting State v. McFarland, 127 Wash. 2d 322,

334-35, 899 P.2d 1251 (1995)).

      An appellate court must indulge in a "strong presumption that counsel's conduct

falls within the wide range of reasonable professional assistance" and the presumption

of a legitimate trial strategy. Strickland, 466 U.S. at 689. There is a strong presumption

of effective representation of counsel, and the defendant has the burden to show that

based on the record, there are no legitimate strategic or tactical reasons for the

challenged conduct. McFarland, 127 Wash. 2d at 335-36.

      As the Supreme Court explained in Strickland:

                Judicial scrutiny of counsel's performance must be highly deferential.
      It is all too tempting for a defendant to second-guess counsel's assistance
      after conviction or adverse sentence, and it is all too easy for a court,
      examining counsel's defense after it has proved unsuccessful, to conclude
      that a particular act or omission of counsel was unreasonable. Cf. Engle v.
      Isaac, 456 U.S. 107, 133-134[, 102 S. Ct. 1558, 71 L. Ed. 2d 783](1982).
      A fair assessment of attorney performance requires that every effort be
      made to eliminate the distorting effects of hindsight, to reconstruct the


                                            8
No. 72734-6-1/9

      circumstances of counsel's challenged conduct, and to evaluate the
      conduct from counsel's perspective at the time. Because of the difficulties
      inherent in making the evaluation, a court must indulge a strong
      presumption that counsel's conduct falls within the wide range of
      reasonable professional assistance; that is, the defendant must overcome
      the presumption that, under the circumstances, the challenged action
      "might be considered sound trial strategy." See Michel v. Louisiana,[350
      U.S. 91, 101,76 S. Ct. 158, 100 L. Ed. 83(1955)].

Strickland, 466 U.S. at 689.

       To rebut the presumption that counsel's performance was reasonable, Shire

"bears the burden of establishing the absence of any 'conceivable legitimate tactic

explaining counsel's performance.'" Grier, 171 Wash. 2d at 426 (quoting State v.

Reichenbach, 153 Wash. 2d 126, 130, 101 P.3d 80(2004)); State v. Humphries, 181
Wash. 2d 708, 720, 336 P.3d 1121(2014); McFarland, 127 Wash. 2d at 335-36.

       Shire cannot show the decision not to request a material witness warrant before

the last day of trial fell below the objective standard of reasonableness. The second

trial began on September 3, 2014. The court granted the State's motion to amend the

information to add the charge of assault in the first degree of Berket Kebede while

armed with a firearm. The State endorsed Kebede as a witness and on September 4,

issued a subpoena to appear and testify at trial.

       During pretrial motions, Shire's attorney addressed the "pros and cons" of calling

Kebede as a defense witness in the first trial. "Certainly the concerns that 1 had were

there were a number of jail calls, as the State has pointed out, between my client and

Mr. Kebede" and allegations of witness tampering.

      [T]here have been allegations of — of witness tampering. 1 know there's a
      letter in evidence that the prior trial court permitted, that 1 anticipate will be
      permitted to be used at this trial, regarding that alleged witness tampering.


       6   Emphasis in original.


                                              9
No. 72734-6-1/10

       On September 11, the prosecutor told the court that because "we're not able to

locate [Kebede]," the State did not intend "at this point to introduce any of the jail calls"

Shire "made to Mr. Kebede."

      [W]e're not able to locate him, so it doesn't — we don't anticipate him
      being called as a witness — calling him as a witness. They — some of
      these calls could potentially be used as impeachment evidence against
      him.

       Shire's attorney questioned the State's efforts to present Kebede as a witness at

trial and stated Shire planned to subpoena Kebede to testify.

              I'm going to prepare a subpoena and direct my investigator to try to
       serve [Kebede]. However the resources that we have obviously pale in
       comparison to those at the State's disposal. I — I am making, and will
       make efforts to get a subpoena for Mr. Kebede. My understanding is the
       State hasn't subpoenaed him, and.. . I will let the State say what efforts.
       But they've obviously added him as a victim; believe that they endorsed
       him as a witness. So we certainly have the expectation that Mr. Kebede
       would be present at trial.

       The prosecutor told the court the State served a subpoena but was uncertain

"whether there was any return of service" and, therefore, could not in "good faith"

request a material witness warrant.

       I can tell that I've asked Detective Janes and they're — part of the issue
       with regards to why the State hasn't asked for a material witness warrant •
       is usually the detectives need somewhere to start, and we don't have that.
       So that would be the reason why we haven't asked for one. I mean —
       and I don't even know if he's properly served to even in good faith ask for
       one. So that would be the only State's issue at this point.

       The State planned to conclude its case in chief on September 16. On September

16, Detective Thomas Janes testified about the attempts he made during the trial to

locate Kebede, including speaking to Kebede's mother. Detective Janes said Kebede's

mother talked to Kebede "earlier in the week" but she did not provide "any information of

his location." During his testimony, Detective Janes read a letter Shire wrote while in


                                              10
No. 72734-6-1/1 1

jail. The letter states the case against him turns on the testimony of the victims and if

"the victims don't come," he will be convicted of only unlawful possession of a firearm.7

         During the recess, the court asked the defense for an update—"where we'll go

next." Shire's attorney told the court he planned to call the defense investigator to rebut

the implication that Shire had paid Kebede to leave town and not testify. The court

ruled:

         Well he can certainly testify to having contact with Mr. Kebede in
         December of 2013. He'd not relocated to California where he was
         receiving a thousand dollars a month or anything like that. He was here in
         King County, Washington in December of 2013.

         Shire's attorney asked the court to "give the defense until tomorrow morning" to

locate Kebede. The attorney told the court that he had made "efforts to find him." The

attorney said he left Kebede "a message saying that if— if he was going to testify on

behalf of the defense... that we would need him here tomorrow morning." The

prosecutor said in that event, the State planned to call Kebede as a witness. The court

ruled the State could "either rest and let the defense call [Kebede], or you can call him

and see where that takes us."




         7 The letter states, in pertinent part:
         What's up, Samira?...[M]y case is looking kind of bad right now that they pushed it
         back 'til October. And they got my prints on the gun. But really, my case relies on the
         victims. If the victims don't come, I will get charged with the gun. That's why I'm
         stressing really. So far they can't get a hold of none of the victims or the witness.
                   But yeah, I need you ... to take Oh Boy out of town to Cali and give him like one
         thousand a month to live until my shit is over with 'cause if they find him and he comes,
         I'm cooked. Bad. That's why I need you to do that, because with him I . . should be
         good. 'Cause they are — are looking for him.


                                                     11
No. 72734-6-1/12

       The court asked Shire's attorney what were "the chances of[Kebede] coming in

tomorrow morning." Shire's attorney responded that "from my perspective,          .

they're slim."

       I've left messages,[the defense investigator] went out and talked to his
       mom that — basically what we conveyed to him was the case will be over
       tomorrow. I — I have no idea if he's going to show up.

At that point, Ibrahim's attorney interjected and for the first time disclosed that she

received a call from Kebede during the noon recess that day, and Kebede told her he

"would be here at 8:30" on September 17.

              [IBRAHIM'S ATTORNEY]: And your Honor, this is perhaps why I
       need to then disclose this. And that is just at the lunch hour, I did get a
       call from Mr. Kebede —
              THE COURT: Okay.
              [IBRAHIM'S ATTORNEY]: — in response to my telephone calls.
              THE COURT: Uh huh.
              [IBRAHIM'S ATTORNEY]: Mr. Kebede — I told him he would need
       to be here at 8:30 tomorrow morning.
              THE COURT: Yeah.
              [IBRAHIM'S ATTORNEY]: He indicated he would be here at 8:30.

       The next morning, Shire's attorney told the court that Kebede called him at

approximately 7:45 a.m., Kebede acknowledged receiving the subpoena from the

defense, and Kebede said he "would be here at 9:00" a.m. The court ruled in the

meantime, Shire could present the testimony of the defense investigator.

       Well we can bring in the jury, the State can rest. We can hear from [the
       defense investigator], and that will give us until 9:30 or 9:40 to see if Mr.
       Kebede should appear. If he has not appeared, then would you be
       resting?

       Shire's attorney told the court that if Kebede did not appear, he would ask the

court to issue a material witness warrant.

             [SHIRE'S ATTORNEY]: I — I think the only other thing that I would
       have would be a motion for material witness warrant. Unfortunately the


                                             12
No. 72734-6-1/13

       service information is, as I've described to the Court, and — and that's all
       that I can offer the Court in terms of a basis for that.
               THE COURT: Okay.
               [SHIRE'S ATTORNEY]: But — but 1— I think I would be obliged to
       ask.
               THE COURT: Okay. And I think I would probably, in light of the
       timing, be obliged to decline that —
               [SHIRE'S ATTORNEY]: That's not a surprise.
               THE COURT: — invitation. You know, I might have a week ago,
       which is, I think, what Detective Janes might have had the impression had
       occurred. There was not a warrant for Mr. Kebede?

The prosecutor told the court there "actually is a warrant for Mr. Kebede's arrest" in

municipal court. •

       When Kebede did not appear by 9:40 a.m., Shire's attorney asked the court to

issue a material witness warrant for Kebede. The court denied the request to issue a

material witness warrant as untimely.

       Shire cannot show deficient performance in failing to request a material witness

warrant before September 17. The record does not support the argument that Shire

should have requested a material witness warrant for Kebede on September 11.

       At the beginning of the second trial, the State filed an amended information

adding a charge of assault in the first degree of Kebede. The State endorsed Kebede

as a witness and issued a subpoena on September 4. On September 11, the

prosecutor told the court the State did not plan to call Kebede and could not in "good

faith" request a material witness warrant because the requirements of CrR 4.10 were

not met. CrR 4.10(a) states, in pertinent part:

       The [material witness] warrant shall issue only on a showing ... that
             (1) The witness has refused to submit to a deposition ordered by
       the court pursuant to rule 4.6; or
             (2) The witness has refused to obey a lawfully issued subpoena; or
             (3) It may become impracticable to secure the presence of the
       witness by subpoena.


                                            13
No. 72734-6-1/14



        The record does not show that on September 11, Kebede "refused to obey a

lawfully issued subpoena" or that the defense could not "secure [his] presence" by

issuing a subpoena.8 The record shows that on September 11, Shire's attorney

planned to subpoena Kebede and call him to testify. The record shows Kebede was in

contact with the defense attorneys and received the defense subpoena to testify.

Kebede assured defense counsel on September 16 and on September 17 that he would

comply with the defense subpoena and come to court to testify the morning of

September 17. Kebede told Ibrahim's attorney on September 16 that he planned to

come to court at 8:30 a.m. on September 17. Shire's attorney talked to Kebede the

morning of September 17 and confirmed he planned to come to court and testify. There

was no justification to request a material witness warrant under CrR 4.10 until

September 17.

        The record also shows legitimate strategic reasons not to request a delay or

continuance of the tria1.8 Barnes testified that he knew Shire and that Shire was not

involved in the shooting. During cross-examination, Barnes admitted he previously

testified that he did not "see who did the shooting." Barnes testified that he knew Shire

but said he did not remember seeing or talking to Shire that evening.

        Further, there is no dispute the State would have impeached Kebede's credibility.

The State would have introduced evidence that the jail calls showed Kebede was in



        8 CrR 4.10(a)(2),(3).
        9 Washington  v. Smith, 219 F.3d 620(7th Cir. 2000), and Young v. Washington, 747 F. Supp. 2d
1213(W.D. Wash. 2010), are distinguishable. In Smith, the court held defense counsel "had no
semblance of a tactical reason for the delay, nor can we think of one for him." Smith, 219 F.3d at 630. In
Young, the attorney" 'stated on the record that his failure to serve a subpoena was not a strategy or
tactic.'" Young, 747 F. Supp. 2d at 1219(quoting State v. Young, 132 Wash. App. 1037, 2006 WL
1064122, at *4).


                                                   14
No. 72734-6-1/15

regular contact with Shire while he was in jail; that unbeknownst to the State, Kebede

was in court during the first trial; and that Kebede did not come forward until after

Williams testified. In addition, the State would have questioned Kebede about the letter

Shire wrote to him.

        Because Shire cannot establish deficient performance, his claim of ineffective

assistance of counsel fails. Strickland, 466 U.S. at 697; Hendrickson, 129 Wash. 2d at 78;

Carson, 184 Wash. 2d at 229.

Statement of Additional Grounds

        In his pro se statement of additional grounds, Shire claims his attorney provided

ineffective assistance of counsel by not asking Williams about being "pressured into

testifying against me" and about the information Williams obtained after the shooting

"from friends and family." Shire cannot show ineffective assistance of counsel. Shire's

attorney engaged in a lengthy cross-examination of Williams, and we presume

decisions regarding the extent of cross-examination are strategic. See In re Pers.

Restraint of Brown, 143 Wash. 2d 431, 451, 21 P.3d 687(2001); State v. Stockman, 70
Wash. 2d 941, 945, 425 P.2d 898(1967).10

Scrivener's Error in Judgment and Sentence

        Shire contends the judgment and sentence incorrectly lists assault in the first

degree instead of assault in the second degree. The State concedes the judgment and

sentence mistakenly lists assault in the first degree. We accept the State's concession



          10 Shire also contends that because Kebede did not testify, he was deprived of his constitutional
right to confront Kebede and present a defense. Because appellate counsel "addressed" this argument,
we need not address Shire's argument. RAP 10.10(a); State v. Thompson, 169 Wash. App. 436, 493, 290
P.3d 996(2012)(alleged error thoroughly addressed by counsel not proper matter for statement of
additional grounds).


                                                    15
No. 72734-6-1/16

as well taken and remand to correct the judgment and sentence. In re Pers. Restraint

Petition of Mayer, 128 Wash. App. 694, 701-02, 117 P.3d 353(2005).

      We affirm the jury convictions but remand to correct the scrivener's error in the

judgment and sentence.




                                                     1-e 11,-tot2p,
WE CONCUR:




                                           16